Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) uninflated rubber balls at 30 per cent under paragraph 1502, United States v. Woolworth (24 C. C. P. A. 338, T. D. 48770) followed; (2) squawker balloons or noisemakers in part of bamboo at 45 percent under paragraph 409, Abstract 40493 followed; and (3) articles in chief value of rubber similar to those the subject of Abstract 25607 at 25 percent under paragraph 1537 (b).